Citation Nr: 1042858	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  04-19 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for low back 
strain with left-sided disc herniation for the period prior to 
May 10, 2007. 

2.  Entitlement to a rating in excess of 40 percent for low back 
strain with left-sided disc herniation from May 10, 2007.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to March 
1992.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision, by the St. Louis, 
Missouri, Regional Office (RO), which increased the evaluation 
for the Veteran's low back strain with left-sided disc herniation 
from 10 percent to 20 percent, effective July 1, 2002.  The 
Veteran perfected an appeal and offered testimony at a hearing 
before a Decision Review Officer (DRO) at the RO in November 
2004.  (A transcript of that hearing is of record.)  

In February 2007, the Board remanded the case to the RO for 
further evidentiary development.  Subsequently, by a rating 
action in September 2007, the RO increased the evaluation for low 
back strain with left-sided herniation from 20 percent to 40 
percent, effective May 10, 2007.  That, however, is not the 
highest possible rating, so the appeal continues.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  

In March 2009, the Board again remanded the case to the RO for 
further development.  After the issuance of a May 2010 SSOC, the 
Veteran submitted copies of private treatment records; however, 
these private treatment records are duplicates of records already 
in the claims file.  Hence, although the records were not 
accompanied by a signed waiver of RO consideration, remand for RO 
consideration of this evidence is unnecessary.  See 38 C.F.R. 
§ 20.1304 (2010).  




FINDINGS OF FACT

1.  Prior to May 2007, the Veteran's low back disorder was not 
manifested by disability tantamount to severe limitation of 
motion, severe lumbosacral strain, or severe or pronounced 
intervertebral disc syndrome; forward flexion of the 
thoracolumbar spine was not limited to 30 degrees or less; 
ankylosis, favorable or unfavorable, was not shown; 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during a 12-month period was not 
shown.  

2.  Beginning May 10, 2007, low back strain with left-sided disc 
herniation has been manifested by recurring attacks of moderate 
and severe back pain and tenderness, with radiation of pain and 
numbness into the left lower extremities, with only intermittent 
relief productive of severe limitation of motion.  The low back 
disorder is productive of no more than severe functional 
impairment.  

3.  Since May 10, 2007, the Veteran's low back strain with left-
sided disc herniation is not productive of pronounced 
intervertebral disc syndrome, nor does it show ankylosis, or 
incapacitating episodes having a total duration of at least six 
weeks during any 12 month period.  Bedrest has not been 
prescribed.  


CONCLUSIONS OF LAW

1.  The criteria for a higher rating for low back strain with 
left-sided disc herniation prior to May 10, 2007, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5243 (2010).  

2.  The criteria for a higher rating for low back strain with 
left-sided disc herniation, beginning May 10, 2007, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  The United States Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in July 2002 from the RO to the Veteran which was 
issued prior to the RO decision in December 2002.  Additional 
letters were issued in February 2007 and May 2009.  Those letters 
informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  Accordingly, the requirements the Court set 
out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty 
to notify.  

Regarding the duty to assist, the Veteran was provided an 
opportunity to submit additional evidence.  It also appears that 
all obtainable evidence identified by the Veteran relative to the 
claim decided herein has been obtained and associated with the 
claims file, and that neither he nor his representative has 
identified any other pertinent evidence not already of record 
that would need to be obtained for a proper disposition of these 
claims.  It is therefore the Board's conclusion that the Veteran 
has been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issue 
decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The examinations were conducted by medical professionals who 
reviewed the medical records, solicited history from the Veteran, 
and provided information necessary to apply the pertinent rating 
criteria and to decide the rating issues addressed in this 
decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to 
notify and assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence under the duty-to-assist 
requirements.  Therefore, no useful purpose would be served in 
remanding for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The Court has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

II.  Factual Background

By a rating action in June 1992, the RO granted service 
connection for low back strain; a 0 percent disability rating was 
assigned, effective March 17, 1992.  Subsequently, in July 1993, 
the RO increased the evaluation for the Veteran's low back 
disorder from 0 percent to 10 percent, effective March 17, 1992.  

In a statement in support of claim (VA Form 21-4138), dated in 
February 2002, the Veteran requested a higher rating for his 
service-connected low back disorder.  Submitted in support of the 
claim were private treatment reports, dated from June 2001 to May 
2002, showing ongoing treatment for chronic low back pain.  Among 
these records was the report of an MRI of the lumbosacral spine, 
dated in October 2001, reflecting a history of chronic back pain 
and bilateral leg pain.  The impression was far left sided focal 
disc protrusion at L4-L5.  In a statement, dated in January 2002, 
Dr. Leonard Lucas noted that the Veteran had had intermittent 
back pain over the past several years; more recently, he had been 
complaining primarily of pain in his back and numbness going down 
his legs, with the left greater than his right leg.  In February 
2002, the Veteran underwent a L4-5 discectomy.  

The Veteran was afforded a VA examination in November 2002.  At 
that time, the Veteran complained of continued pain, weakness, 
tightness, and numbness on a daily basis.  The Veteran described 
the pain as constant, but noted that the intermittent pain 
increases in severity.  The Veteran noted that precipitating 
factors included sitting and standing; the alleviating factors 
included medications and rest.  The Veteran indicated that his 
pain was better since the surgery; he described the intensity of 
the pain as a 6 on a scale from 0 to 10.  He was not using any 
crutches, braces, canes, etc.  The Veteran stated that the 
condition was affecting his life and his daily activities because 
he had difficulty playing with his two children, and he has 
missed a lot of work.  The Veteran reported that he had to change 
his position at his job because he was standing too much, and he 
was having more pain.  

On examination, it was observed that the Veteran walked with a 
limp; however, he did not use assistive device, cane or walker, 
etc.  Upper and lower extremity strength was equal bilaterally.  
He was able to get on and off the examination table without 
difficulty.  He was able to bend at the waist at 90 degrees.  He 
was able to heel walk; he was only able to toe walk for a few 
steps.  He was able to tandem walk.  He was able to squat without 
assistance.  Inspection of the spine revealed no kyphosis, 
lordosis, or scoliosis.  There were no joint deformities.  
Forward flexion in the lumbar spine was to 80 degrees, extension 
to 25 degrees, and lateral flexion bilaterally to 30 degrees.  
There was no musculoskeletal or paravertebral spasm palpated.  
The examiner noted that the Veteran complained of pain in the 
area of the incision and on motion at approximately 20 degrees 
hyperextension and 70 degrees flexion.  There were no postural 
abnormalities.  There were no neurological abnormalities other 
than the absent patellar deep tendon reflex on the left.  The 
right deep tendon reflex was 2+ patellar.  Achilles was absent on 
the left; Achilles on the right was 2+.  He had a negative 
straight leg raise bilaterally.  X-ray study of the lumbar spine 
was within normal limits.  The pertinent diagnosis was herniated 
disk at L4-5, with subsequent laminectomy residuals with partial 
range of motion and partial functional disability.  

Another VA examination was conducted in February 2004.  At that 
time, the Veteran complained of numbness on the left side of his 
spine, in the lumbosacral area and the back of his leg all the 
way to his heel; it was intermittent, not constant.  The Veteran 
noted that he has pain when he sits greater than one hour, walks 
more than one hour or stands more than 40 minutes.  He described 
the intensity of the pain as a 6 on a scale from 0 to 10.  The 
Veteran reported that his leg gives out, but noted that he is 
better since the surgery.  He had no complaints of stiffness or 
weakness.  He denied having bowel and bladder problems or 
erectile dysfunction.  He did not use any cane, walkers or 
crutches.  The Veteran stated that he does wear a back brace for 
three hours a day.  He is able to walk for one hour without any 
problems.  The Veteran indicated that he was not having any 
problems with his job other than taking rest.  He stated that he 
had had no incapacitating events in the past 12 months.  

On examination, the Veteran walked without any assistive devices.  
His posture was erect, and his gait was normal.  He had no 
kyphosis or scoliosis on examination of the spine.  The Veteran 
complained of tightness in the lumbosacral area with straight leg 
raising.  He did not complain of radiation of pain to the legs.  
The Veteran was able to do a half squat.  He was able to walk 
tandem without any difficulty.  Forward flexion was 0 degrees to 
90 degrees with pain in the left lumbosacral region at 90 
degrees; the intensity of pain was a 4 out of 10.  Extension was 
0 degrees to 30 degrees, with pain at 30 degrees; the intensity 
of the pain was described as a 2 out of 10.  There was no change 
in motion after repetitive motions.  Lateral flexion was 0 
degrees to 30 degrees on the right and from 0 degrees to 28 
degrees on the left; the intensity of the pain was described as a 
3 out of 10.  Rotation on the right and left was from 0 degrees 
to 30 degrees with pain that is a 1 out of 10 on the right and 3 
out of 10 on the left.  Deep tendon reflexes were 2+/4 
throughout.  Muscle strength was 5/5 in all extremities with 
positive sensation to 5.07/10 mg monofilament and to vibration in 
all extremities.  The Veteran had no signs of foot drop or 
slapping of his left foot with ambulation.  He had a negative 
Waddell's test.  The Veteran stated that he does not change his 
activity during flare-ups.  The examiner noted that there was no 
evidence of any muscle spam, weakness and no CVA tenderness.  X-
ray study of the lumbosacral spine was normal.  The pertinent 
diagnosis was lumbar laminectomy for herniated disc.  The 
examiner noted that, the Veteran had normal range of motion with 
subjective complaints of pain, negative Waddell's testing and 
normal x-ray.  

At his personal hearing in November 2004, the Veteran indicated 
that he had missed 5 weeks of work in the past year.  The Veteran 
stated that he had daily pain, and he was unable to participate 
in physical activities like before.  The Veteran indicated that 
he has to push through the pain while working to keep from taking 
medication at work.  The Veteran stated that the pain was located 
primarily in his back; however, there were some days, when it was 
both in the back and the leg, along the frontal part of the leg.  
The Veteran noted that the pain was mainly an aching pain; he 
also reported spasm in the back at least once or twice a week.  
The Veteran stated that this doctor had put him on partial bed 
rest.  The Veteran reported that he wore a back brace on his back 
at work three out of four days of the work week.  The Veteran 
indicated that the back pain was precipitated by walking, 
sitting, or standing for a prolonged period.  The Veteran related 
that he had to get up and move and walk around to keep it from 
flaring up.  

Received in April 2005 was a copy of the Veteran's leave record 
from the United States Postal Service, covering the period from 
January 2003 to January 2006, showing leave taken during that 
period.  

Of record is a statement from Dr. Lisa Armbruster, dated in June 
2005, indicating that she has been the Veteran's primary care 
doctor for the past two years.  Dr. Armbruster stated that the 
Veteran suffers from lumbar radiculopathy, causing recurrent 
flares of intense lower back pain with numbness, tingling and 
pain through his left leg.  Dr. Armbruster noted that, despite a 
lumbar laminectomy in 2002, the same symptoms have been recurring 
over the past three years.  She saw the Veteran on May 6, 2004 
for pain in the left lower back and left leg pain, numbness and 
weakness.  He was started on several medications and was given 2 
days off from work.  Dr. Armbruster stated that she saw the 
Veteran again on July 22, 2004 for the same symptoms; he was 
given time off from July 22, 2004 to July 26, 2004.  He was next 
seen on December 9, 2004 for low back pain and pain with numbness 
and weakness down the left leg.  He was given a steroid 
injection.  He was off from work from December 8, 2004 to 
December 14, 2004.  On December 23, 2004, he was seen for similar 
symptoms and given time off from work for 4 days.  He was again 
seen in March 2005 for back symptoms, and given time off from 
March 2, 2005 to March 7, 2005.  He was treated with medication.  
On June 13, 2005, the Veteran was once again seen for low back 
pain with radiation into the left leg.  Dr. Armbruster 
recommended heat therapy, home stretching exercises, rest and 
Flexeril at night.  He was cleared to return to work on June 27, 
2005.  

In August 2005, the Veteran was afforded a VA neurological 
examination for evaluation of radiculopathy of the left lower 
extremity.  The Veteran did not mention paresthesia or 
dysesthesia, but he mentioned numbness.  The Veteran stated that 
back pain interfered with activities of daily living in the sense 
that bending the back was painful.  However, radiculopathy was 
not stated to be interfering with activities of daily living; 
specific site involved was L4-5 root.  Following an examination, 
including nerve conduction studies, the pertinent diagnosis was 
radiculopathy, left L4-5.  

The Veteran was afforded another VA examination in February 2006.  
He was currently employed by the postal service as a mail 
carrier.  The Veteran indicated that he has pain on a daily 
basis, with radiation down the left lower extremity to the level 
of the foot.  He denied loss of bowel or bladder control.  He 
stated that his left lower extremity gives away on him when he is 
climbing stairs.  The Veteran related that his back pain was made 
worse by prolonged sitting, prolonged walking, prolonged sitting, 
or prolonged lying.  It was also worse with bending and assuming 
the erect position.  It was noted that the Veteran had a back 
brace which he wore on 50 percent of his mail route.  He also had 
a cane that he occasionally used on bad days.  The Veteran stated 
that his employment was affected by the back disability in that 
he had increased pain with all of the walking he has to do; he 
takes periodic breaks to sit down and rest his back.  The Veteran 
further stated that he has lost five to six weeks of employment 
over the past one year because of his back.  His activities of 
daily living are affected by the back in that he is no longer 
able to participate in sports.  The Veteran avoids doing any kind 
of heavy lifting.  He admitted to three periods of incapacitation 
over the past year.  He stated that Dr. Armbrewster had put him 
on one-week periods of bed rest; however, there was no 
documentation to confirm this.  

On examination, it was noted that the Veteran walked with a 
normal gait with no evidence of limp nor gait dysfunction.  He 
mounted and dismounted the examination table with no difficulty.  
He had tenderness at the L5 level.  He had mild spasm of the left 
lumbar paravertebral muscles.  His deep tendon reflexes were 2/4 
at the right knee and ankles.  He had decreased light touch 
sensation in the medial aspect of the distal leg on the left, 
compared to the right.  He had no distal motor weakness present 
on manual testing.  Straight leg raising in the supine position 
produced left thigh pain only with no pain down below the knee.  
Range of motion of the lumbar spine revealed flexion to 70 
degrees with pain at 35 degrees.  Extension was to 20 degrees 
with pain at 15 degrees.  Right side bending was to 30 degrees 
with pain at 20 degrees.  Left side bending was to 20 degrees 
with pain at 15 degrees.  Right and left rotation were both 
limited 20 degrees bilaterally with pain at 20 degrees 
bilaterally.  Repetitive motion testing revealed no further 
limitations nor restrictions such as fatigue and coordination or 
instability.  The pertinent diagnosis was lumbar degenerative 
disc disease with left lower extremity radiculopathy.  

Received in February 2007 were VA progress notes dated from 
August 2004 to October 2006.  The Veteran was seen at a neurology 
clinic in February 2006, at which time he indicated that he had 
been experiencing some loss of sensation in the right leg over 
the last several months as well as in the left leg.  On 
examination, it was noted that he had laminectomy scar and some 
restriction of back mobility with about 60 degrees of flexion.  
He had normal power in the legs.  His gait was normal.  There was 
mild decrease in sensation in the left leg due to pain.  There 
was normal touch and pain in the right leg.  Deep tendon reflexes 
were 1+ in the upper and lower extremities.  The pertinent 
diagnosis was low back pain, which appeared to be relatively 
stable, and he was able to take his medications for relief.  

Records from Dr. Todd D. Bailey, dated from March 2007 through 
May 2007, show that the Veteran received lumbar facet joint 
injections.  The pertinent diagnoses reflected in those records 
include lumbar radiculopathy, lumbago, and post-laminectomy pain 
syndrome.  Treatment reports from Unity Health, dated from 
February 2007 to April 2007, show that the Veteran received 
ongoing clinical attention for chronic pain in the lower back and 
down the left leg.  In a statement dated in April 2007, Dr. 
Armbruster stated that the Veteran cannot work at all in his 
postal job from April 28, 2007 to July 30, 2007 due to lumbar 
radiculopathy.  She stated that the pain was progressive and 
would only worsen with continued working.  

The Veteran underwent another VA examination in August 2007.  At 
that time, the Veteran indicated that he was using his cane and 
back brace 4 out of 7 days of the week; he noted that his usage 
of those devices depended upon how much back pain he had and how 
much numbness he had in the left leg.  The Veteran indicated that 
his symptoms increased when he sits, stands or walks longer than 
one hour; he avoids bending and lifting anything over 10 to 15 
pounds.  The Veteran reported increased pain, fatigability, 
weakness and lack of endurance in the lumbar spine.  On 
examination, the examiner observed that the Veteran had to kneel 
to the floor in order to untie and remove his shoes.  He walked 
with a walking stick in his right hand.  The Veteran was in 
moderate distress as he changed position.  There was a slight 
limp favoring the left leg.  The Veteran was able to stand and 
take a few steps on his tiptoes on both right and left legs using 
his cane.  Range of motion revealed forward flexion to 25 
degrees, extension to 0 degrees, lateral bending and rotation 
were 5 degrees bilaterally.  The Veteran complained of pain 
throughout the entire range of motion.  There was moderate 
paravertebral tenderness in the lumbar spine, but no muscle 
spasm.  The Veteran appeared to sit rather stiffly, and changed 
positions stiffly and deliberately.  Deep tendon reflexes were 
2/4 bilaterally at knees and ankles with no pathologic reflexes.  
Strength of quadriceps on the left was 4/5, the right 5/5.  
Strength of anterior tibial and extensor hallucis longus was 4/5 
left, 5/5 right.  X-ray study of the lumbar spine demonstrated 
normal disc spaces.  There was minor spur formation anteriorly at 
L5 and L4 with no facet degenerative changes and no pars 
interarticularis defects.  The pertinent diagnosis was lumbar 
laminectomy L4-L5.  

Received in October 2007 was a determination from the Social 
Security Administration, dated in August 2007, finding that the 
Veteran was disabled due to a failed back syndrome.  It was 
determined that the Veteran was unable to perform duties as a 
mailman, box clerk, or machine clerk due to the fact that he was 
limited to less than a full range of sedentary work.  The SSA 
determination included consideration of private treatment reports 
and lay statements from the Veteran, all of which were attached 
to the determination and reported above.  

The Veteran was provided another VA examination in November 2008.  
At that time, the Veteran stated that he used a cane, which he 
only used about twice a week and its usage was determined by the 
level of his pain.  The Veteran noted that the pain was located 
in the mid-lumbar area, which extended down his left leg to his 
toes and occasionally into the right posterior thigh.  He has no 
difficulty dressing, although he does have to kneel in order to 
put on shoes and socks.  He drives daily.  He was last employed 
in April 2007.  The Veteran described the severity of his pain on 
a daily basis anywhere from 4 to 7 on a scale from 0 to 10.  He 
stated that he was able to sit for an hour, stand for 45 minutes 
and walk for about one mile.  He avoids any bending, but can do 
some lifting.  Over the past year, the Veteran has had periods of 
flare-ups which require him to stay in the house for at least two 
hours.  Coughing increases the low back pain, but not sneezing.  
The Veteran's history thus indicates flare-ups of pain with 
functional loss, but the amount of functional loss cannot be 
expressed in degrees of motion.  

On examination, it was observed that the Veteran walked into the 
office with a walking stick in his right hand, but he was able to 
walk without it.  He knelt down to remove and put on his shoes.  
There was a slight limp favoring the left leg.  He was able to 
stand on his heels and stand on his toes, but could not walk in 
these positions secondary to pain.  He stood erect with no loss 
of lumbar lordosis and no scoliosis.  There was a normal lordosis 
with no muscle spasm.  Pelvis was level.  Rotation was to 15 
degrees to the right and 10 degrees to the left.  Flexion was to 
40 degrees, 3 degrees of extension, 5 degrees right lateral bend, 
5 degrees of left lateral bend with pain at the extremes of 
motion.  There was no tenderness in the lumbar spine.  Deep 
tendon reflexes in the knees and ankles were 1/4 with no pathologic  
reflexes.  Quadriceps, anterior tibial, extensor hallucis longus 
strength were 5/5 bilaterally.  Straight leg raise in the sitting 
position was at 90 degrees bilaterally with complaints of low 
back pain.  Supine straight leg raise was 60 degrees on the left, 
and 50 degrees on the left with complaints of low back pain.  The 
pertinent diagnosis was lumbar laminectomy L4-L5 with post-
laminectomy syndrome.  

On examination in May 2009, the Veteran walked with a slight limp 
using a cane favoring the left leg.  Examination of the low back 
revealed a well-healed linear surgical scar, which is 
approximately 3.5 x 1.5 inches wide.  It was slightly depressed 
about one-eight of an inch on the inferior aspect.  It was mildly 
adherent on the inferior third.  It caused no functional 
impairment whatsoever regarding the Veteran's low back.  There 
was no deficit to light touch sensation on either the upper or 
lower extremities.  There was no deficit to vibratory sensation.  
Muscle strength was 5/5 and bilaterally symmetric.  The back 
showed a flexion to 35 degrees with pain beginning at 20 degrees.  
The examiner stated that it was not clear that effort was put 
into that range of motion.  He had only 5 degrees of extension 
with pain beginning immediately on extension.  He had 15 degrees 
of rotation to the right and 10 degrees to the left.  These were 
accompanied by a stretching sensation and only 5 degrees of right 
and left lateral bend, also accompanied by pain at those 
extremes.  After repetitive motion testing, those values remained 
the same.  The Veteran was able to sit at a 90-degree angle on a 
chair with no difficulty.  He rose slowly but exhibited no 
weakness, fatigue or incoordination.  After repetitive motion 
testing of the joints, he was limited due to pain in the lumbar 
spine.  The pertinent diagnosis was status-post lumbar 
laminectomy.  

Received in August and October 2010 were treatment reports from 
Dr. Lisa Armbruster, dated from March 2006 through April 2007.  
Those reports were previously reported and discussed above.  

III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.1 (2010).  
Each service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When, after careful consideration of all the 
evidence of record, a reasonable doubt arises regarding the 
degree of disability, such doubt shall be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.  

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  38 C.F.R. 
§ 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994).  In all cases, 
where the evidence contains factual findings that show a change 
in the severity of symptoms during the course of the rating 
period on appeal, assignment of staged ratings would be 
permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance. It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that VA must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and determine 
the level of associated functional loss in light of 38 C.F.R. 
§ 4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes 
that the guidance provided by the Court in DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic codes governing limitation of motion should be 
considered.  However, the Board also notes that the provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered 
in conjunction with the Diagnostic Codes predicated on limitation 
of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable rating 
for the joint.  38 C.F.R. § 4.59.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its merits, 
the preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 
54.  

The rating criteria for evaluation of intervertebral disc 
syndrome were revised, effective on September 23, 2002.  67 Fed. 
Reg. 54345 (August 22, 2002).  Additional revisions were made to 
the evaluation criteria for disabilities of the spine, as well as 
re-numbering, effective on September 26, 2003.  Here the old and 
new rating criteria apply, although the new rating criteria are 
only applicable since their effective date.  VAOPGCPREC 3-2000.  

Prior to September 26, 2003, complete ankylosis of the spine, at 
an unfavorable angle with marked deformity warranted a 100 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5286.  
Favorable ankylosis of the lumbar spine warranted a 40 percent 
rating and unfavorable ankylosis warranted a 50 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5289.  Moderate limitation of 
motion warranted a 20 percent rating; and severe limitation of 
motion warranted a 40 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  For lumbosacral strain, the rating 
schedule provided as follows:  20 percent where there is muscle 
spasm on extreme forward bending and loss of lateral motion in a 
standing position; 40 percent for severe lumbosacral strain 
manifested by listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward bending 
in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  

Effective prior to September 23, 2002, moderate intervertebral 
disc syndrome, recurring attacks warranted a 20 percent 
evaluation; severe intervertebral disc syndrome, recurring 
attacks with intermittent relief warranted a 40 percent rating; 
and a maximum 60 percent rating was assigned for intervertebral 
disc syndrome when the condition was pronounced, with persistent 
symptoms compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm and an absent ankle jerk or 
other neurological findings appropriate to the site of the 
diseased disc, little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

Effective September 26, 2003, the General Rating Formula for 
Disease and Injures of the Spine, specifically, with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease, provided the following changes.

A 20 percent rating for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis;

A 40 percent rating for forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine;

A 50 percent rating for unfavorable ankylosis of the entire 
thoracolumbar spine;

A 100 percent rating for unfavorable ankylosis of the entire 
spine.

(Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral rotation 
are 0 to 30 degrees. The normal combined range of motion for the 
thoracolumbar spine is 240 degrees.)

Effective from September 2002, intervertebral disc syndrome has 
been evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 (combined ratings table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
whichever method results in the higher evaluation. A maximum 60 
percent rating is warranted when rating based on incapacitating 
episodes, and such is assigned when there are incapacitating 
episodes having a total duration of at least six weeks during the 
past 12 months.  A 40 percent rating is assigned for 
incapacitating episodes having a total duration of at least four 
weeks, but less than six weeks during the past 12 months.  Note 1 
provides that for the purposes of evaluations under Diagnostic 
Code 5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note 2 provides that when evaluating on the basis of 
chronic manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. 67 Fed. Reg. 54345 (2002).

Effective from September 2003, the diagnostic criteria for 
intervertebral disc syndrome was renumbered as Diagnostic Code 
5243.  The regulations remained almost the same, but there was 
some minor re-phrasing.  In this respect, Diagnostic Code 5243 
provided the following:  Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either under the General 
Rating Formula for Diseases and Injuries of the Spine or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the higher 
evaluation when all disabilities are combined.  It also deleted 
the old Note 2.   

As for the matter of separately rating neurological impairment 
due to intervertebral disc syndrome, the Board notes that, at all 
times here relevant, VA regulations have provided that, for 
peripheral nerve injuries and their residuals, attention is to be 
given to the site and character of the injury, the relative 
impairment in motor function, trophic changes, or sensory 
disturbances.  38 C.F.R. § 4.120 (2010).  Peripheral neuralgia, 
characterized usually by a dull and intermittent pain, of typical 
distribution so as to identify the nerve, is to be rated on the 
scale provided for injury of the nerve involved, with a maximum 
equal to moderate, incomplete paralysis. 38 C.F.R. § 4.124 
(2010).  Peripheral neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to severe, incomplete 
paralysis.  38 C.F.R. § 4.123 (2010).  The maximum rating which 
may be assigned for neuritis not characterized by the 
aforementioned organic changes will be that for moderate, or with 
sciatic nerve involvement, for moderately severe, incomplete 
paralysis.  Id.  

The Board further notes that paralysis of the sciatic nerve is 
evaluated in accordance with the criteria set forth in 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2010).  Under that diagnostic 
code-which has not undergone any amendment during the time frame 
here in question-evaluations of 10, 20, and 40 percent, 
respectively, are assigned for mild, moderate, and moderately 
severe, incomplete paralysis.  A 60 percent rating is warranted 
for severe, incomplete, paralysis, with marked muscular atrophy, 
and if the paralysis is complete (the foot dangles and drops, 
there is no active movement possible of muscles below the knee, 
flexion of the knee is weakened (or very rarely, lost)), an 80 
percent rating is warranted.  Id.  

A.  Higher rating prior to May 10, 2007

Prior to May 10, 2007, the record reflects that the Veteran 
suffered from a chronic back disorder, manifested by pain and 
discomfort, as well as some limited motion.  The Board finds, 
first, that the Veteran's disability does not warrant a higher 
rating under either the old or the new criteria of the pertinent 
Diagnostic Codes.  Significantly, on the occasion of the November 
2002 VA examination, the examiner stated that there were no 
neurological abnormalities other than the absent patellar deep 
tendon reflex on the left.  On examination in February 2004, the 
Veteran complained of numbness on the left side of his spine.  He 
did not complain of radiation of pain into the legs.  Sensation 
was intact to light touch.  Deep tendon reflexes were 2+ and 
equal in both lower extremities.  In August 2005, a neurological 
evaluation noted the nerve conduction study of the left foot and 
leg is normal.  There was no electrophysiological evidence 
consistent with neuropathy.  On examination in February 2006, he 
had decreased light touch sensation in the medial aspect of the 
distal leg on the left.  However, he had no distal motor weakness 
present on manual muscle testing.  In light of the foregoing, the 
Board finds that the medical evidence of record did not show that 
the Veteran's disc symptoms were severe, involving sciatic 
neuropathy with characteristic pain and muscle spasm, 
characterized by recurring attacks with intermittent relief, to 
warrant a 40 percent evaluation under former Diagnostic Code 5293 
or incapacitating episodes as defined by the regulations to 
warrant a 40 percent rating under the revised criteria for disc 
syndrome.  As discussed in detail below, there is also no 
reliable evidence to suggest a rating in excess of 20 percent was 
warranted under the either the old or new criteria for rating 
spinal disabilities based on limitation of motion or lumbosacral 
strain.  

Loss of range of motion and lumbosacral strain was previously 
rated under former Diagnostic Codes 5292 and 5295.  As noted 
above, under the old Diagnostic Code 5292, limitation of motion 
of the lumbar spine was assigned a 20 percent rating for moderate 
limitation of motion and a 40 percent rating was for severe 
limitation of motion, and under the old Diagnostic Code 5295, a 
20 percent rating was assigned if there was lumbosacral strain 
with muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in the standing position and a 40 percent 
rating was assigned with severe lumbosacral strain, with listing 
of the whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing position, 
loss of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Under the revised regulations, a 20 percent rating is assigned 
for forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis or abnormal kyphosis.  A 40 percent rating is not 
warranted unless there is unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  

On examination in November 2002, the examiner noted that the 
Veteran had a forward flexion to 80 degreess, with pain at 70 
degrees.  There was no evidence of muscle spasm.  The February 
2004 VA examination report shows a flexion of 90 degrees; and 
extension was to 30 degrees.  The February 2006 VA examination 
report shows forward flexion to 70 degrees, with pain at 35 
degrees.  Thus, there is no reliable evidence to demonstrate that 
the Veteran's lumbar spine disability warrants a rating in excess 
of 20 percent under the revised diagnostic codes for rating 
spinal disabilities.  As for application of the former Diagnostic 
Codes 5292 and 5295, the above-cited VA examination reports do 
not show any evidence of severe lumbosacral strain, with listing 
of the whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing position, 
loss of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion in order to warrant a rating 
in excess of 20 percent under former Diagnostic Code 5295.  
Moreover, the above-cited VA examination reports show, at most, 
moderate limitation of motion, even when taking into 
consideration pain, fatigability and lack of endurance.  Thus, 
there is no basis for awarding a disability rating in excess of 
20 percent for the Veteran's lumbar spine disability under 
Diagnostic Code 5292 or 5295.  

The Board here observes that the evidence does not establish 
incapacitating episodes, as defined by Note 1 to Diagnostic Code 
5293 (2003).  As such, the revised version of Diagnostic Code 
5293, as in effect from September 23, 2002 through September 25, 
2003, cannot serve as a basis for an increased rating on the 
basis of incapacitating episodes during the period prior to May 
10, 2007.  

Under the revised version of Diagnostic Code 5293, as in effect 
from September 23, 2002 through September 25, 2003, the Board 
must also consider whether separate evaluations for chronic 
orthopedic and neurologic manifestations of the service-connected 
back disability, when combined under 38 C.F.R. § 4.25 with 
evaluations for all other disabilities, results in a higher 
combined disability rating.  In this regard, the Board observes 
that the Veteran (in a July 2005 rating decision) has already 
been assigned a separate evaluation of 10 percent for 
radiculopathy of the left lower extremity, associated with his 
service-connected low back disability.  The record shows that the 
Veteran repeatedly complained of tingling and some pain radiating 
into the left lower extremity, but there is no indication that he 
experienced in loss of function, such as motor activity because 
of the radiculopathy.  There is likewise no suggestion that the 
sensory disturbance was anything more than mild in nature.  
Consequently, a separate rating higher than the 10 percent 
already assigned is not warranted.

When considering the criteria that were revised effective 
September 26, 2003, a rating in excess of 20 percent is also not 
warranted, as the Veteran has forward flexion of the 
thoracolumbar spine greater than 30 degrees and thus not meeting 
the criteria for a rating in excess of 20 percent under the 
diagnostic criteria pertinent to the spine effective from 
September 26, 2003.  

As there is no demonstration of an incapacitating episode, the 
preponderance of the competent clinical evidence of record is 
against an evaluation in excess of 20 percent for the disability 
at issue based on incapacitating episodes of intervertebral disc 
syndrome.  

In sum, when considering the medical record and all applicable 
Diagnostic Codes, there is no medical evidence that suggests that 
the Veteran's lumbar spine disability warrants a disability 
rating in excess of 20 percent prior to May 10, 2007, or greater 
than 10 percent for the separately assigned rating under 
Diagnostic Code 8520.  

B.  Higher rating from May 10, 2007

For the period from May 10, 2007, the Veteran's low back disorder 
has been evaluated as 40 percent disabling.  The assigned rating 
contemplates severe limitation of motion, severe disc syndrome, 
or severe lumbosacral strain under the old criteria.  Under the 
new criteria, such an evaluation is reflective of forward flexion 
of the thoracolumbar spine to 30 degrees or less, favorable 
ankylosis of the entire thoracolumbar spine, or intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least four weeks in the previous 12 months.  

The Board has determined that an evaluation in excess of 40 
percent is not warranted.  Under the old criteria, a higher 
evaluation requires the presence of unfavorable ankylosis of the 
lumbar spine or pronounced intervertebral disc syndrome.  Under 
the new criteria, an evaluation higher than 40 percent requires 
unfavorable ankylosis of the entire thoracolumbar spine or 
intervertebral disc syndrome with incapacitating episodes having 
a total duration of at least six weeks during the past 12 months.  

In the present case, the Board finds that the evidence of record 
does not warrant a rating in excess of 40 percent under either 
the former or revised rating criteria.  Based on the above, with 
consideration of DeLuca and the Veteran's symptomatology in 
total, the Board finds that the Veteran's back disorder is 
manifested by no more than severe limitation in range of motion 
or severe lumbosacral strain warranting a 40 percent rating, 
under the former Diagnostic Codes 5292 or 5295.  38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5295 (2002).  A 40 percent was the 
maximum rating under both of these former diagnostic codes.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

In order to warrant a higher evaluation for the low back 
disability, the evidence must demonstrate pronounced 
intervertebral disc syndrome or unfavorable ankylosis.  The 
evidence does not show that the Veteran suffers from pronounced 
intervertebral disc syndrome indicated by persistent symptoms 
compatible with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, little intermittent relief.  A review of the voluminous 
record fails to show that the Veteran has been prescribed bed 
rest as part of a treatment plan.  The Board acknowledges that 
the Veteran's treating physician, Dr. Armbruster, in June 2005, 
indicated that she had suggested that the Veteran rest when he 
experienced severe back pain; however, a review of the record 
fails to reveal that the Veteran has been prescribed bed rest as 
part of a treatment plan.  While the Veteran reported flare-ups 
of back pain during examinations, there has been no indications 
that he experiences symptoms contemplated by the 60 percent 
rating.  As such, the Board finds that the preponderance of the 
evidence is against a 60 percent evaluation for intervertebral 
disc syndrome under Diagnostic Code 5293 or the revised criteria 
for rating disc syndrome on the basis of incapacitating episodes.  

In addition, the Veteran does not warrant a higher evaluation 
under the new general rating criteria.  Under the general rating, 
a 50 percent evaluation is warranted upon a showing of 
unfavorable ankylosis of the entire thoracolumbar spine.  There 
is no evidence demonstrating unfavorable ankylosis.  At the VA 
examination of August 2007, the Veteran was found to have forward 
flexion to 25 degrees, extension was 0 degrees, and lateral 
bending was 5 degrees.  Clearly, there is no unfavorable 
ankylosis.  On examination in November 2008, the Veteran had a 
forward flexion to 40 degrees, extension to 3 degrees, and 
lateral flexion to 5 degrees.  More recently, in May 2009, the 
Veteran had a forward flexion to 20 degrees, and extension to 5 
degrees.  The Board acknowledges that the Veteran reports flare-
ups, and while the Veteran is competent to report that he has 
weakness and pain, the Board finds that the examination reports 
prepared by a skilled professional are more probative of the 
degree of the Veteran's impairment.  Because the 40 percent 
evaluation is the maximum for limitation of motion without 
ankylosis further DeLuca consideration is not warranted.  
Johnston, supra.  Accordingly, a higher rating pursuant to the 
general rating formula effective September 2003 is not warranted.  
Additionally, for the reasons already stated regarding prescribed 
bed rest, a rating under the former or revised Diagnostic Codes 
5293/5243 for disc syndrome is not warranted.  

Given the evidence described above, the Board finds that there is 
no basis under the former Diagnostic Code 5293 or the revised 
Diagnostic Codes 5237 or 5243 for awarding an evaluation in 
excess of 40 percent.  The Board acknowledges that the Veteran 
has continuously maintained that he experiences severe pain in 
the lower back, his contentions regarding the severity of his 
back disorder and his report of little intermittent relief are 
unsupported by the objective findings.  Accordingly, a higher 
rating pursuant to the general rating formula effective May 2007 
is also not warranted.  Thus, a rating under the former or 
revised Diagnostic Codes 5293/5243 for IDS is not warranted. 38 
C.F.R. § 4.71a (2002, 2010).  

Additionally, there is no indication that the neurologic symptoms 
differ from those described before May 2007.  Consequently, for 
the reasons already set forth regarding the severity of loss of 
sensation without functional deficits, the Board finds that no 
change is warranted in the separate 10 percent rating established 
for mild radiculopathy affecting the left lower extremity.

The Veteran's low back disability does not meet the requirements 
for a disability rating higher than 40 percent under either the 
former, interim or revised standards.  And because, for the 
reasons and bases discussed, the preponderance of the evidence is 
against his claim, the doctrine of reasonable doubt is not for 
application, and his claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.  

In exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, for 
consideration of "an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b) (1).  "The governing norm in these exceptional cases 
is:  A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards."  Id.  

The Board has also considered the issue of whether the Veteran's 
service-connected low back strain with left-sided disc herniation 
alone presents an exceptional or unusual disability picture, as 
to render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (1) (2006); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Significantly, no evidence has been presented showing 
factors not already contemplated by the rating criteria.  There 
is no evidence of an unusual clinical picture, symptoms which are 
out of the ordinary, or any other factor which could be 
characterized as exceptional or unusual regarding the Veteran's 
lumbar spine disability.  

Here, the record shows the veteran stopped working with the 
postal service in April 2007, and that he has been receiving 
Social Security Administration (SSA) benefits at least partly due 
to his low back disability as a consequence.  The Board notes, 
however, that the staged ratings assigned for his low back 
disorder reflect recognition that his industrial capacity is 
impaired to a significant degree.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  Generally, the degrees of disability 
specified are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the injury.  38 C.F.R. § 4.1 
(2010); Van Hoose, 4 Vet. App. at 363).  

Here, however, the Board finds that the Veteran's low back 
disorder with left-sided disc herniation has not objectively been 
shown to interfere with his employment in any manner beyond what 
is already contemplated by the applicable rating criteria.  In 
the absence of objective evidence of any of the factors outlined 
above, the Board finds that the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

Finally, in considering the rating at each stage, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against assignment of any higher rating during any period under 
consideration, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  


ORDER

A higher rating for low back strain with left-sided disc 
herniation prior to May 10, 2007, is denied.  

A higher rating for low back strain with left-sided disc 
herniation from May 10, 2007, is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


